Citation Nr: 1640839	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  10-16 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether an overpayment of compensation benefits was properly created and, if so, whether entitlement to a waiver of recovery of the overpayment is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD
G. Slovick, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to June 1974.

This validity of the debt matter comes before the Board of Veterans' Appeals (Board) pursuant to an April 2008 letter from the regional office (RO), informing the Veteran that his benefits had been terminated, effective in March 2006, and that an overpayment debt had been created by payment of benefits to the Veteran during his incarceration.  The waiver of overpayment issue is on appeal from a May 2008 determination by the Committee on Waivers and Compromises (Committee).  

The Veteran testified at a Board hearing in December 2011.  A transcript of this hearing is of record.  The Veteran was scheduled for an August 2016 hearing before a Veterans Law Judge in Washington, D.C..  However, the Veteran requested that his hearing be cancelled in July 2016.

The issue was remanded for further development in April 2012, regrettably additional development is necessary and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The issue on appeal was remanded by the Board in April 2012, in that remand, the Board found that the Veteran took steps to initiate appeals on two related issues, namely whether an overpayment of $20,370.50 was made and whether such an overpayment should be waived.

In so finding, the Board noted that a remand was necessary for initial adjudication of the validity issue, so that an accounting could be provided and, thereafter, so that the waiver claim could be readjudicated by the Committee on Waivers and Compromises.

The record demonstrates that an audit was conducted in January 2013 which justified the amounts charged.  Regrettably, thereafter a new financial status report was not obtained and the Committee on Waivers and Compromises did not readjudicate the waiver claim, as mandated in the remand.  Further, while an April 2013 supplemental statement of the case made a finding regarding the validity of the debt, the issue of waiver was not addressed.

The development actions requested in the Board's April 2012 remand were not fully completed.  A remand by the Board confers on claimants, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be conducted prior to adjudication.

Accordingly, the case is REMANDED for the following action:

1.  The RO must obtain a new financial status report and the Committee on Waivers and Compromises should then readjudicate the waiver claim.  

2.  If the waiver claim is denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case addressing that issue.  After the Veteran and his representative are afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A.C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




